DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                           JARED B. SEGAL,
                              Appellant,

                                     v.

PETCO ANIMAL SUPPLIES STORES, INC., a foreign profit corporation,
   TOWN OF JUPITER, a Florida municipal corporation, RUSSELL
  COUNTS, individually and KIMBERLY THOMPSON, individually,
                           Appellees.

                               No. 4D17-1720

                               [March 1, 2018]

   Appeal from the Circuit Court for the Fifteenth Judicial Circuit,
Palm Beach County; David French, Judge; L.T. Case No. 50 2015 CA 9855
XXX MB.

   Robert C. Stone of Robert Stone, P.A., Boca Raton, for appellant.

  Lyman H. Reynolds, Jr. and George P. Roberts, Jr. of Roberts Reynolds
Bedard & Tuzzio, PLLC, West Palm Beach, for appellees for Town of Jupiter
and Russell Counts.

PER CURIAM.

   Affirmed.

LEVINE, CONNER and FORST, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.